Title: To George Washington from Thomas Jefferson, 29 November 1790
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Nov. 29. 1790

Note of letters recieved.
Mr Short. July 16. a private letter in which he says it is true that the Queen of Portugal has appointed mr Freire her Minister resident for the U.S.

Ignatius Palyart. Philadelphia. Oct. 5. announcing his commission as Consul general for the Queen of Portugal in the U.S.
Dumas. Hague. May 26.—July 10.—July 26. nothing new.

          
            Nathaniel Gilman. Exeter Sep. 10.
            }
            accepting their appointment as Commissioners of loans.
          
          
            John Neufville. Charleston Sep. 22.
          
          
            James Tilton. Dover. Sep. 25.
          
      
Stephen Sayre. of New York. Havre Aug. 28. 1790. desiring some employment in Europe.
Thos Delaire of France. Rochelle Nov. 17. 1789. desiring to be agent there.
Robert Montgomery (of Pennsylvania) Alicant Aug. 21. 1790. desiring to be consul there.
Thos Handy (of Rhodeisland) Copenhagen Oct. 20. 1789. desiring to be Consul there.

          
            mister Short. No. 37. July 27. & No. 38. Aug. 4
            }
            the letters themselves for the President’s perusal.
          
          
            John Stokes. Newbern Oct. 5.
          
          
            Nathanl Cutting. St Domingo. Aug. 9.
          
          
            Fulwar Skipwith. St Pierre in Martinique. Sep. 18. & Oct. 10.
          
          
            Robert Montgomery. Alicant Aug. 21.
          
          
            Richard O’Bryen. Algiers Sep. 23. & Dec. 12.
          
        
